Citation Nr: 1030072	
Decision Date: 08/11/10    Archive Date: 08/24/10

DOCKET NO.  05-33 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from April 1969 to February 1971.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA), Regional Office (RO), located in Columbia, South 
Carolina, which denied the above claims.

In May 2008, the Veteran testified at a video conference hearing 
over which the undersigned Veterans Law Judge presided.  A 
transcript of the hearing has been associated with the Veteran's 
claims file.

This matter was previously before the Board in July 2008 at which 
time it was remanded for additional development.  It is now 
returned to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is necessary 
to ensure that there is a complete record upon which to decide 
the Veteran's claims so that he is afforded every possible 
consideration.  VA has a duty to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(c), (d) (2009).
As to the issue of entitlement to service connection for PTSD, 
service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 38 
C.F.R. § 4.125(a) (i.e., the diagnosis must comply with the 
Fourth Edition of the Diagnostic and Statistical Manual of Mental 
Disorders, 1994 (DSM-IV)); in certain circumstances, credible 
supporting evidence that the claimed in-service stressor 
occurred; and a link, established by medical evidence, between 
current symptomatology and the claimed in-service stressor.  See 
38 C.F.R. §§ 3.304(f), 4.125; see also Cohen v. Brown, 10 Vet. 
App. 128, 140 (1997). 

Under DSM-IV, a stressor is a traumatic event in which both of 
the following were present: (1) the person experienced, 
witnessed, or was confronted with an event or event that involved 
actual or threatened death or serious injury, or threat to the 
physical integrity of self or others; and (2) the person's 
response involved intense fear, helplessness, or horror.   A 
stressor must consist of an event during such service that is 
outside the range of usual human experience and such that would 
be markedly distressing to almost anyone, such as experiencing an 
immediate threat to one's life or witnessing another person being 
seriously injured or killed.  It is the distressing event, not 
mere presence, that constitutes a valid stressor.  Zarycki v. 
Brown, 6 Vet. App. 91, 99 (1994).  Moreover, service in a combat 
zone is stressful to some degree to all who are there, whatever 
their duties or experiences.  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991); see also VAOPGCPREC 12-99 (Oct. 18, 1999).

During the pendency of this appeal, the regulations governing the 
establishment of service connection for PTSD were amended.  For 
claims that were appealed to the Board but not decided as of July 
13, 2010, changes to the applicable regulations are in effect.  
Specifically, if a stressor claimed by a Veteran is related to 
the Veteran's fear of hostile military or terrorist activity and 
a VA psychiatrist or psychologist, or a psychiatrist or 
psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of [PTSD] and 
that the Veteran's symptoms are related to the claimed stressor, 
in the absence of clear and convincing evidence to the contrary, 
and provided the claimed stressor is consistent with the places, 
types, and circumstances of the Veteran's service, the Veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 C.F.R. § 3.304 (f) (3); 75 Fed. Reg. 
39,843 (Jul 13, 2010) 

 "Fear of hostile military or terrorist activity" means that a 
Veteran experienced, witnessed, or was confronted with an event 
or circumstance that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of the 
Veteran or others, such as from an actual or potential improvised 
explosive device; vehicle-imbedded explosive device; incoming 
artillery, rocket, or mortar fire; grenade; small arms fire, 
including suspected sniper fire; or attack upon friendly military 
aircraft, and the Veteran's response to the event or circumstance 
involved a psychological or psycho-physiological state of fear, 
helplessness, or horror.

In this case, a VA PTSD Questionnaire dated in December 2002 
shows that the Veteran indicated that he had been told of various 
members of his platoon being killed while in Vietnam.  During his 
May 2008 video conference hearing, he clarified that he had never 
had service in Vietnam during his period of active service, as he 
had injured his right knee prior to his deployment.  He indicated 
that the members of the platoon to which he would have been 
assigned had he not injured his knee, had ultimately been killed 
in action while in Vietnam.  He added that upon learning of the 
death of his fellow servicemen, he began to experience symptoms 
associated with his PTSD.

VA outpatient treatment records dated from July 2003 to July 2006 
show intermittent treatment for variously diagnosed psychiatric 
disorders, to include several diagnoses of PTSD.  

In a Statement In Support Of Claim For Service Connection for 
Post-Traumatic Stress Disorder (PTSD) (VA Form 21-0781), dated in 
September 2008, the Veteran indicated that the incident took 
place on November 17, 1970, at the NCO Club at which time he had 
been assigned to the Seging Battalion.  He explained that he had 
been sitting at the NCO Club when he asked another what had 
happened to the company, and he heard that they got killed.  He 
added that the names of two fellow service members killed in 
September 1970 were Sergeant Hill and Lance Corporal Brown.

A letter from the Veteran dated in December 2009 shows that the 
Veteran, in pertinent part, indicated that he would think about 
Hill and Brown every day.  He added that they had gone through 
boot camp and advanced individual training together.

In a VA Form 21-0781 received by VA in January 2010, the Veteran 
indicated that R. E. Brown (E-5) was killed in action in October 
1970 while assigned to the 26th Marines, 1st Marine Division.  He 
also indicated that T. Bell (E-3) was killed in action in 
November 1970 while assigned to the 27th Marines, 1st Division.

In a March 2010 VA Memorandum, a formal finding was made 
concluding that there was a lack of information required to 
corroborate stressors associated with a claim for service 
connection for PTSD.  It was determined that the information 
required to corroborate the stressful events incurred by the 
Veteran was insufficient to send to the JSRRC and/or insufficient 
to allow for meaningful search of the Marines Research Center 
and/or National Archives and Records Administration (NARA) 
records.  

In light of the amended regulations, the Board finds that based 
upon the stressor as asserted by the Veteran, it is plausible 
that the Veteran was confronted with an event or circumstance 
that involved the death of others, and that his response to the 
event or circumstance involved a psychological or psycho-
physiological state of fear, helplessness, or horror.   As such, 
the Veteran must be afforded an appropriate examination by VA 
psychiatrist or psychologist, or a psychiatrist or psychologist 
with whom VA has contracted, so as to determine whether the 
claimed stressor is adequate to support a diagnosis of PTSD, and 
that the Veteran's symptoms are related to the claimed stressor.

With regard to the issue of entitlement to a TDIU, as the issue 
is inextricably intertwined with the other issue on appeal, it 
will be held in abeyance pending the completion of the REMAND.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall schedule the Veteran for 
a VA examination with a psychiatrist or 
psychologist to determine the nature and 
likely etiology of the claimed PTSD.  The 
entire claims file, including a copy of this 
Remand, must be made available to the 
examiner for review.  All tests deemed 
necessary by the examiner should be 
undertaken.  Based on the examination and 
record review, the examiner should provide an 
opinion as to the following: 

(a) Is it at least as likely as not (a 50 
percent probability or greater) that the 
Veteran's claimed stressor, to wit, being 
told of various members of his platoon being 
killed while in Vietnam, is adequate to 
support a diagnosis of PTSD, and are his 
current symptoms related to the claimed 
stressor?  If the examiner does not diagnose 
PTSD, the examiner should explain why the 
Veteran does not meet the criteria for a 
diagnosis of PTSD.

(b) The examiner is also asked to provide an 
opinion as to whether it is at least as 
likely as not (a 50 percent probability or 
greater) that the Veteran has a psychiatric 
disorder other than PTSD that was incurred 
during his active service or is otherwise 
etiologically related thereto.

A complete rationale for all opinions and 
conclusions reached should be provided.  It 
is imperative that the examiner offer a 
detailed analysis for all conclusions and 
opinions reached supported by specific 
references to the Veteran's claims file, 
including the in-service and post-service 
medical records, and the Veteran's lay 
assertions.  

2.  The RO/AMC will then review the Veteran's 
claims 


file and ensure that the foregoing 
development actions have been conducted and 
completed in full, and that no other 
notification or development action, in 
addition to those directed above, is 
required.  If further action is required, it 
should be undertaken prior to further claims 
adjudication.

3.  The RO/AMC will then readjudicate the 
Veteran's claims of service connection for 
PTSD and entitlement to a TDIU.  If the 
benefits sought on appeal remain denied, the 
Veteran and his representative should be 
provided with a Supplemental Statement of the 
Case.  An appropriate period of time should 
be allowed for response.

The Veteran need take no action until he is so informed.  He has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  The purposes of this remand are to 
obtain information and comply with due process considerations.  
No inference should be drawn as to the final disposition of this 
claim as a result of this action.

This claim must be afforded expeditious treatment.  All claims 
that are remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

